  Case 21-30372-KLP        Doc 32    Filed 05/18/21 Entered 05/18/21 08:21:09          Desc
                                         Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

RE: Aisha Shuvonda Sauls XXX-XX-6600                                    Case No. 21-30372-KLP



              DIRECTIVE FOR TERMINATION OF WAGE DEDUCTION

Travel Nurses Inc.
Attn: Payroll Department
9200 Arboretum Pkwy Ste 110
Richmond, VA 23226

IT IS DIRECTED:

   That the above Employer be, and is hereby directed to discontinue withholding any additional
funds from the wages of the Debtor, Aisha Shuvonda Sauls, and to remit directly to the debtor
any funds held or to be held as of the date of this Directive under the previous Directive for
Deduction.

  THIS DIRECTIVE IS ENTERED PURSUANT TO A STANDING ORDER OF THE
UNITED STATES BANKRUPTCY COURT.

Dated: May 18, 2021

                                               /S/ Carl M. Bates
                                               Carl M. Bates, Trustee
                                               Eastern District of Virginia, Richmond Division


IF ANY INFORMATION IS DESIRED REGARDING THIS DIRECTIVE, CALL THE
TRUSTEE’S OFFICE AT 804.237.6800 OR FAX TO 804.237.6801

The Trustee does hereby certify that a copy of this Directive was mailed to the Debtor and the
employer and electronically sent to Debtor’s counsel on the date above written.

                                               /S/ Carl M. Bates
                                               Carl M. Bates, Trustee
